Case 2:15-cv-08830-JAK-KS Document 397-3 Filed 10/15/19 Page 1 of 1 Page ID #:9283




                                      Exhibit C

  Response to attacking docs on 801, 802: These documents are from depositions,
  such as John Dann, or statements made by the opposing party that are now being
  offered against that party. These are not out of court second hand statements.
  For instance,

  Exhibit 53: This is an exhibit in the John Dann deposition. It was authenticated as
  an invoice from Tom Smith who is OPEL and Klein’s engineer and case expert.
  The exhibit shows two MakoHeads with Smith and to be shipped to OPEL in
  Summerfield Florida. This again is being offered to show the MakoHeads are not
  in the Bahamas, as Defendant OPEL has stated.

  Exhibit 55: These are subpoened documents from Sun Trust Bank showing checks
  from MacGillivray Freeman Films, North Films, and Blue Sky Aerials showing
  rentals of the Mako Head during the Mako bankruptcy and prior to Defendants’
  stated incorporation of Opel and are relevant to alter ego. These are just a sample
  of documents that show the Defendant’s objections to the stated documents under
  Rules 401 and 403 are unsubstantiated.
